Exhibit 99.1 Northern Oil and Gas, Inc. Provides Operations Update and 2012 Capital Expenditure Budget WAYZATA, MINNESOTA — December 15, 2011 — Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) (“Northern Oil”) today provided an operations update and established its expected 2012 capital budget. ACREAGE AND DRILLING UPDATE During the fourth quarter of 2011 through December 12, 2011, Northern Oil has acquired leasehold interests covering approximately 7,600 net mineral acres for an aggregate cost of $19 million, or approximately $2,500 per net acre. As a result, Northern Oil controls over 160,000 net acres in the Williston Basin Bakken and Three Forks play as of December 12, 2011. Northern Oil has spud approximately 11 net wells during the fourth quarter of 2011 through December 12, 2011, bringing the cumulative net wells spud in 2011 to approximately 37 through December 12, 2011.Northern Oil reaffirms that it expects to spud approximately 40 total net wells in 2011. During the fourth quarter of 2011 through December 12, 2011, Northern Oil has added production from 98 gross (9.9 net) wells. Northern Oil is currently participating in an additional 203 gross (21.4 net) Bakken or Three Forks wells drilling, awaiting completion or completing as of December 12, 2011. Northern Oil reaffirms that it expects to exit the fourth quarter of 2011 with production volumes of approximately 10,000 barrels of oil equivalent per day. 2 Based on recent rig activity and pace of drilling in the Williston Basin, Northern Oil currently expects to spud approximately 44 net wells and spend approximately $325 million in drilling capital expenditures during 2012. Northern Oil anticipates average completed costs per net well will approximate $7.4 million during 2012, primarily due to its exposure to more long lateral wells, which are increasingly drilled on 1,280 acre spacing units using synthetic proppants. Northern Oil also expects to continue deploying additional capital toward strategic acreage acquisitions throughout 2012, generally consistent with past practices. Northern Oil currently expects to fund all 2012 capital expenditures with cash flows and borrowings. 2 Northern Oil currently has approximately 1.4 million total barrels of oil subject to derivative contracts for 2012, including one million barrels swapped with a weighted average price of $90.87, and 400 thousand barrels collared with a weighted average floor price of $88.28. RECENT COMPLETION HIGHLIGHTS The following table illustrates certain highlighted well completions in which Northern Oil has recently participated with a working interest (“WI”). WELL NAME OPERATOR COUNTY, STATE WI* IP** ROSE 147-99-28-2H CONOCO MCKENZIE, ND % MUSTANG 2-22H SLAWSON MOUNTRAIL, ND % OLSON RANCH 1-21-16H G3 OPERATING ROOSEVELT, MT % STAMPEDE 2-36-25H SLAWSON WILLIAMS, ND % LYNN 5502 11-10H OASIS WILLIAMS, ND % EN- JORSTAD 157-94-0904-1 HESS MOUNTRAIL, ND % GABRIEL 3-36-25H SLAWSON MCKENZIE, ND % * The WI noted above are based on Northern Oil’s internal records and are subject to verification by operators’ third-party legal counsel in connection with the preparation of final division order title opinions. ** The “IP” means the initial production (“IP”) rate expressed in barrels of oil equivalent per day. The IP rate is the 24-hour “Peak Production Rate.” Peak Production Rates may be established following the initial day of production, depending on operator design or well flowback profiles. The IP rate may be estimated based on other third party estimates or limited data available at this time. The IP is computed using barrels of oil equivalent. 1 CURRENT DRILLING ACTIVITY The following table illustrates the Bakken or Three Forks wells drilling, awaiting completion or completing in which Northern Oil is participating with a working interest of at least one percent (1%) as of December 12, 2011. WELL NAME OPERATOR COUNTY, STATE WI* 1 MENACE 1-17-20H SLAWSON MOUNTRAIL, ND % 2 KNUDSVIG 12-1-160-100H 1PB BAYTEX DIVIDE, ND % 3 HIGHLAND 2-9H SINCLAIR MOUNTRAIL, ND % 4 PROBE 1-19-30H SLAWSON MOUNTRAIL, ND % 5 JOHNSON 30-31-161-99H BAYTEX DIVIDE, ND % 6 COLETTE 21X-18 XTO WILLIAMS, ND % 7 JOHNSON 25-36-160-100H 1BP BAYTEX DIVIDE, ND % 8 TITAN 36-25-164-99H SAMSON DIVIDE, ND % 9 SORCERER 1-14-15H SLAWSON MOUNTRAIL, ND % 10 SCOUT 1-18H SLAWSON MOUNTRAIL, ND % 11 TURBO 2-21-16H SLAWSON DUNN, ND % 12 CONDOR 1-36-25H SLAWSON MCKENZIE, ND % 13 CHARLIE SORENSON 17-8 2-H BRIGHAM MOUNTRAIL, ND % 14 DENALI 13-24-163-98H SAMSON DIVIDE, ND % 15 HOLLAND 9-19H NORTH PLAINS WILLIAMS, ND % 16 LIDO 11-2-162-98H SAMSON DIVIDE, ND % 17 CROSBY CREEK 1-5H SINCLAIR DUNN, ND % 18 STARLING 11-2-163-96H SAMSON DIVIDE, ND % 19 AV-SCHWARTZ-163-93-1102H-1 HESS BURKE, ND % 20 RAVEN 1-13H SLAWSON MOUNTRAIL, ND % 21 OAKLAND 151-103-29B-32-1H PETRO HUNT MCKENZIE, ND % 22 OPPEGAARD 9-9H NORTH PLAINS WILLIAMS, ND % 23 VANVILLE 21-2635H EOG BURKE, ND % 24 VANVILLE 22-2623H EOG BURKE, ND % 25 DORADO 14-23-162-98H SAMSON DIVIDE, ND % 26 PELICAN 26-35-162-96H SAMSON DIVIDE, ND % 27 ZI CLIFFSIDE 12-11H ZENERGY MCKENZIE, ND % 28 REGAL 12-1-162-98H SAMSON DIVIDE, ND % 29 PIGEON 30-31-162-96H SAMSON DIVIDE, ND % 30 PHEASANT 14-23-163-96H SAMSON DIVIDE, ND % 31 PERSON 24-35H MARATHON DUNN, ND % 32 STALLION 2-1-12H SLAWSON MOUNTRAIL, ND % 33 KANDIYOHI 19-2932H EOG BURKE, ND % 34 HORSE CREEK 5004 42-35H OASIS MCKENZIE, ND % 35 GORHMAN 14-31TFH CONOCO DUNN, ND % 36 GORHMAN 24-31MBH CONOCO DUNN, ND % 37 MARAUDER 13-24-162-98H SAMSON DIVIDE, ND % 38 THOMTE 8-5-163-99H SAMSON DIVIDE, ND % 39 CUTTHROAT 1-22H SLAWSON RICHLAND, MT % 40 ROVER 1-20H SLAWSON RICHLAND, MT % 41 CPEC JURASIN 32-29-163N-100W SAMSON DIVIDE, ND % 42 OBENOUR 150-99-21-16-1H NEWFIELD MCKENZIE, ND % 43 REGETH 22-1H HESS DUNN, ND % 44 EN-LONETREE FARMS ###-##-####H-2 HESS MOUNTRAIL, ND % 45 CRESCENT FARMS 7-6 1H ZAVANNA MCKENZIE, ND % 46 SEVRE 1-22H CONTINENTAL WILLIAMS, ND % 47 STATE JAEGER 1-16-21H-142-94 OXY DUNN, ND % 48 EN-KIESEL ###-##-####H-2 HESS MOUNTRAIL, ND % 49 ANDROID #1-6H SLAWSON RICHLAND, MT % 50 GO-SOLBERG 15-31H HESS WILLIAMS, ND % 51 NOMAD 6-7-163-99H SAMSON DIVIDE, ND % 52 BW-R PETERSON ###-##-####H-1 HESS MCKENZIE, ND % 53 MONTCLAIR #1-12-163-99H SAMSON DIVIDE, ND % 54 RHODA 24-31H MARATHON MOUNTRAIL, ND % 55 HILLY 22-15 1H BRIGHAM MCKENZIE, ND % 56 MIRAMAR 1-32AH CONTINENTAL MCKENZIE, ND % 57 EN-PERSON ###-##-####H-2 HESS MOUNTRAIL, ND % 58 EN-PERSON ###-##-####H-3 HESS MOUNTRAIL, ND % 59 LOSTWOOD 1-1201H EOG MOUNTRAIL, ND % 60 LOSTWOOD 18-1224H EOG MOUNTRAIL, ND % 61 STANLEY 28-21-156-91H SAMSON MOUNTRAIL, ND % 62 CHITWOOD 34-36H WHITING MCKENZIE, ND % 63 MATTER STATE 3-17H CORNERSTONE BURKE, ND % 64 MOE 19-18-162-100H 1PB BAYTEX DIVIDE, ND % 65 FERTILE 28-26H EOG MOUNTRAIL, ND % 66 LOSTWOOD 16-3526H EOG MOUNTRAIL, ND % 67 LOSTWOOD 21-1402H EOG MOUNTRAIL, ND % 68 LOSTWOOD 22-1423H EOG MOUNTRAIL, ND % 69 EN-POSTOVIT ###-##-####H-1 HESS MOUNTRAIL, ND % 70 BURESH 34-10TFH WHITING STARK, ND % 71 LOSTWOOD 25-1510H EOG MOUNTRAIL, ND % 72 LOSTWOOD 10-2227H EOG MOUNTRAIL, ND % 73 EN-SELBY ###-##-####H-1 HESS MOUNTRAIL, ND % 74 SIDONIA 9-35H EOG MOUNTRAIL, ND % 75 CLEARWATER 25-3202H EOG MOUNTRAIL, ND % 76 EN-SABLE ###-##-####H-1 HESS MOUNTRAIL, ND % 77 LESLIE 42X-13 XTO MCKENZIE, ND % 78 SHORT PRAIRIE 2-1011H EOG WILLIAMS, ND % 79 ELSIE DVORAK 1-8-17H-141-96 OXY DUNN, ND % 80 JOHNSON 1-3H SINCLAIR MCKENZIE, ND % 81 GJOA LYNN 10012H ARSENAL MOUNTRAIL, ND % 82 SQUADRON 1-15-14H SLAWSON ROOSEVELT, MT % 83 ANDERSON 12-18H TRUE OIL MCKENZIE, ND % 84 CHRISTIANA 21X-06 XTO WILLIAMS, ND % 85 STATE JABLONSKY 1-12H-141-95 OXY DUNN, ND % 86 CITADEL 2-11-2H SLAWSON ROOSEVELT, MT % 87 SCHILKE 16-21-1H NORTH PLAINS WILLIAMS, ND % 88 QUALE 1-1H CONTINENTAL MCKENZIE, ND % 89 1-H OSMOND 3-10 NEWFIELD WILLIAMS, ND % 90 BURIAN 1-27H CONTINENTAL BILLINGS, ND % 91 INGEBRET 1-8H CONTINENTAL DIVIDE, ND % 92 BLACK HAWK USA 31-16H MARATHON MOUNTRAIL, ND % 93 THORVALD 2-6H CONTINENTAL DUNN, ND % 94 HALLIDAY 2-25-36H HUNT OIL DUNN, ND % 95 GO-BIWER 15-35H HESS WILLIAMS, ND % 96 EN-JOHNSON -A ###-##-####H-2 HESS MOUNTRAIL, ND % 97 KANDIYOHI 21-3427H EOG BURKE, ND % 98 DULETSKI 21-30TFH WHITING BILLINGS, ND % 99 LONETREE 2758 43-9H OASIS ROOSEVELT, MT % DAVID SADOWSKY 1-11-14H-142-96 OXY DUNN, ND % KOSTENKO 30-138-97 A 1H CHESAPEAKE STARK, ND % KATE 2-19H CONTINENTAL DUNN, ND % HAUGE 13-21H SM ENERGY DIVIDE, ND % CLEARWATER 16-3301H EOG MOUNTRAIL, ND % FOREST 26-35 #1H BRIGHAM MCKENZIE, ND % 1-H HUNTER 17-20 NEWFIELD WILLIAMS, ND % SETTERLUND 159-94-28B-33-1H PETRO HUNT BURKE, ND % KELTER 7-6H ZENERGY MCKENZIE, ND % BRUCE5-8 1H ZAVANNA WILLIAMS, ND % SONOMA 19-30-161-92HOR SAMSON BURKE, ND % OXY OLSON 160-90-10-P-1H OXY BURKE, ND % AMBUSH 1-31-30H SLAWSON WILLIAMS, ND % EN-JOHNSON ###-##-####H-2 HESS MOUNTRAIL, ND % WILLY 31X-3 XTO WILLIAMS, ND % ZEPHYR 2-36H SLAWSON MOUNTRAIL, ND % EN-STENBAK ###-##-####H-1 HESS MOUNTRAIL, ND % CHALMERS 5300 31-19H OASIS MCKENZIE, ND % GO-GOLDEN VALLEY ###-##-####H-1 HESS WILLIAMS, ND % HARDSCRABBLE 10-2536H EOG WILLIAMS, ND % EAST GRIZZLY FEDERAL 3-25-13-3H KODIAK MCKENZIE, ND % HALLIDAY 1-30-31H HUNT OIL DUNN, ND % WOLTER 15-8H SM ENERGY DIVIDE, ND % GLENDON 1-17H CONTINENTAL WILLIAMS, ND % DAKOTA-3 BEAR DEN 24-13H2 DAKOTA MCKENZIE, ND % EN-THRONSON ###-##-####H-1 HESS MOUNTRAIL, ND % MOE 29-32-162-100H 1BP BAYTEX DIVIDE, ND % ABELMANN STATE 21-16 2H BRIGHAM MCKENZIE, ND % JORGENSON 158-94-12C-1-1H PETRO HUNT BURKE, ND % EN MOORE ###-##-####H-1 HESS MOUNTRAIL, ND % EN-NORSTEDT ###-##-####H-1 HESS MOUNTRAIL, ND % EN-SORENSON B-155-94-3526H-1 HESS MOUNTRAIL, ND % LEISETH 1-24H SM ENERGY MCKENZIE, ND % SMOKEY 3-6-7-14H KODIAK MCKENZIE, ND % EN-HYNEK###-##-####H-2 HESS MOUNTRAIL, ND % EN-HYNEK###-##-####H-3 HESS MOUNTRAIL, ND % JOYCE REPP 21-17H MARATHON DUNN, ND % LIBERTY LR 12-11H EOG MOUNTRAIL, ND % OVERLAND #1-8H CONTINENTAL BURKE, ND % OBRIGEWITCH 11-17TFH WHITING STARK, ND % SKUNK CREEK 2-8-17-14H3 KODIAK DUNN, ND % SKUNK CREEK 2-8-17-15H KODIAK DUNN, ND % FRASER FEDERAL 5300 24-34H OASIS MCKENZIE, ND % SCHILKE 1-30H CONTINENTAL DIVIDE, ND % PALERMO 2-6-34H HUNT OIL MOUNTRAIL, ND % KLEFSTAD 24-25H WHITING MOUNTRAIL, ND % TIM ECKELBERG 44-22H MARATHON DUNN, ND % HARDSCABBLE 8-0409H EOG WILLIAMS, ND % HOVDEN 15-1H HESS DUNN, ND % OSTLUND 11-14H MARATHON MOUNTRAIL, ND % OSTLUND 11-14TFH MARATHON MOUNTRAIL, ND % JAMES HILL 10-0112H EOG MOUNTRAIL, ND % RAYMOND 21X-5 XTO WILLIAMS, ND % SIDONIA 15-1102H EOG MOUNTRAIL, ND % DAWSON 5494 13-1H OASIS MOUNTRAIL, ND % EN-RHODE ###-##-####H-1 HESS MOUNTRAIL, ND % CLIFFORD BAKKE 26-35 4H BRIGHAM MOUNTRAIL, ND % CLIFFORD BAKKE 26-35 3H BRIGHAM MOUNTRAIL, ND % CLEARWATER 4-11H EOG MOUNTRAIL, ND % RON 28-33 1H BRIGHAM MCKENZIE, ND % BRUNDTLAND 1-15H CONTINENTAL DIVIDE, ND % * The WI noted above are based on Northern Oil’s internal records and are subject to verification by operators’ third-party legal counsel in connection with the preparation of final division order title opinions. 2 MANAGEMENT COMMENT Michael Reger, Chief Executive Officer, commented, “We believe our growing asset base in the Williston Basin Bakken and Three Forks play will provide for another excellent year in 2012.Given the continued industry-wide investments being made in this play, we believe Northern Oil is well positioned to continue to drive its share value in 2012.” ABOUT NORTHERN OIL AND GAS Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota.Northern Oil's core area of focus is the Williston Basin Bakken and Three Forks play in North Dakota and Montana. More information about Northern Oil and Gas, Inc. can be found at www.NorthernOil.com. SAFE HARBOR This press release contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations, industry conditions, and indebtedness covenant compliance are forward-looking statements.When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes.Items contemplating or making assumptions about actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following: general economic or industry conditions, nationally and/or in the regions in which our Company conducts business, oil and gas prices, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, and other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. We have based these forward-looking statements on our current expectations and assumptions about future events.While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond our control. CONTACT: Investor Relations Erik Nerhus 952-476-9800 3
